COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH 
 
                                        NO.
2-06-366-CV
ALEXANDRA
GRAJEDA                                                      APPELLANTS
AND
OCCUPANTS                                                                               
                                                   V.
 
CORA
LOPEZ                                                                         APPELLEE
 
                                               ----------
         FROM COUNTY COURT AT LAW
NO. 1 OF TARRANT COUNTY
                                               ----------
                  MEMORANDUM OPINION[1] AND JUDGMENT
                                               ----------
On January 19, 2007 and February 7, 2007, we notified appellants that
their brief had not been filed as required by Texas Rule of Appellate Procedure
38.6(a).  TEX. R. APP. P.
38.6(a).  We stated we would dismiss the
appeal for want of prosecution unless appellants or any party desiring to
continue this appeal filed with the court within ten days a response showing
grounds for continuing the appeal.  We
have not received any response.




Because appellants= brief has not been filed, we dismiss the appeal for want of
prosecution.  See TEX. R. APP. P. 38.8(a)(1), 42.3(b).
 
PER CURIAM               
 
 
PANEL D:  LIVINGSTON, DAUPHINOT, and HOLMAN, JJ.
 
DELIVERED:  March 1, 2007
 




[1]See Tex. R. App. P. 47.4.